COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH 



NO. 2-06-070-CV

SEBASTIAN R. LOPEZ 	APPELLANT

D/B/A ALTA MESA CORNER STORE



V.



FORT WORTH I.S.D. AND	APPELLEES

TEXAS ALCOHOLIC BEVERAGE COMMISSION



----------

FROM THE 348
TH
 
DISTRICT COURT 
OF TARRANT COUNTY

----------

MEMORANDUM
 
OPINION
(footnote: 1) 
AND JUDGMENT

----------

On September 15, 2006, we notified appellant that his brief had not been filed as required by Texas Rule of Appellate Procedure 38.6(a).  T
EX.
 R. A
PP.
 P. 38.6(a).  We stated we would dismiss the appeal for want of prosecution unless appellant or any party desiring to continue this appeal filed with the court within ten days a response showing grounds for continuing the appeal.  We have not received any response.

Because appellant’s brief has not been filed, we dismiss the appeal for want of prosecution.  
See
 T
EX
. R. A
PP
. P. 38.8(a), 42.3(b).

Appellant shall pay all costs of this 
appeal, for which let execution issue.



PER CURIAM 		





PANEL D:  WALKER, J.; CAYCE, C.J.; and MCCOY, J. 



DELIVERED:  October 5, 2006

FOOTNOTES
1:See 
Tex. R. App. P. 47.4.